Exhibit 10.7

SIXTH AMENDMENT TO CREDIT AGREEMENT

SIXTH AMENDMENT, dated as of June 11, 2014 (this “Agreement”), to the Credit
Agreement (as heretofore amended, and as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), dated as of March 7, 2013, among LANDMARK APARTMENT TRUST OF
AMERICA HOLDINGS, LP, a Virginia limited partnership (the “Borrower”), LANDMARK
APARTMENT TRUST OF AMERICA, INC., a Maryland corporation (the “REIT”) and the
other GUARANTORS from time to time party thereto, each lender from time to time
party hereto (collectively, the “Lenders” and individually, a “Lender”), and
BANK OF AMERICA, N.A., as Administrative Agent (in such capacity, together with
any successor administrative agent, the “Administrative Agent”). Capitalized
terms used herein and not otherwise defined shall have the meanings assigned to
such terms in the Credit Agreement.

WHEREAS, the Borrower has requested a change to Section 2.07 of the Credit
Agreement as set forth in Section 1 hereof;

WHEREAS, the Lenders are willing, subject to the terms and conditions set forth
herein, to permit said change as set forth in Section 1 hereof.

NOW THEREFORE, subject to all of the terms and conditions set forth herein, for
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

SECTION 1. Amendment to Credit Agreement. Section 2.07 of the Credit Agreement
is hereby amended by replacing the amount “$258,000” appearing therein with
“$252,000”.

SECTION 2. Conditions Precedent. This Agreement shall become effective upon
receipt by the Administrative Agent of executed counterparts of this Agreement
duly executed by each of the Loan Parties, the Administrative Agent and the
Required Lenders.

SECTION 3. Representations and Warranties. Each of the Loan Parties represents
and warrants (which representations and warranties shall survive the execution
and delivery hereof) to the Administrative Agent and the Lenders that:

(a) it has the requisite power and authority to execute, deliver and carry out
the terms and provisions of this Agreement and the transactions contemplated
hereby and has taken or caused to be taken all necessary action to authorize the
execution, delivery and performance of this Agreement and the transactions
contemplated hereby;

(b) other than any consent that has been obtained and is in full force and
effect, no consent of any Person (including, without limitation, any of its
equity holders or creditors), and no action of, or filing with, any governmental
or public body or authority is required to authorize, or is otherwise required
in connection with, the execution, delivery and performance of this Agreement;



--------------------------------------------------------------------------------

(c) this Agreement has been duly executed and delivered on its behalf by a duly
authorized officer, and constitutes its legal, valid and binding obligation
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law; and

(d) the execution, delivery and performance of this Agreement will not
(i) conflict with or result in any breach or contravention of, or the creation
of any Lien (other than Liens created under the Loan Documents) under, or
require any payment to be made under (x) any Contractual Obligation to which
such Person is a party or affecting such Person or the properties of such Person
or any of its Subsidiaries or (y) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (ii) violate any Law.

SECTION 4. Affirmation of Guarantors. Each Guarantor hereby approves and
consents to this Agreement and the transactions contemplated by this Agreement
and agrees and affirms that its guarantee of the Obligations continues to be in
full force and effect and is hereby ratified and confirmed in all respects and
shall apply to (i) the Credit Agreement, as amended by this Agreement and
(ii) all of the other Loan Documents, as such are amended, restated,
supplemented or otherwise modified from time to time in accordance with their
terms.

SECTION 5. Costs and Expenses. The Borrower acknowledges and agrees that its
payment obligations set forth in Section 11.04 of the Credit Agreement include
the costs and expenses incurred by the Administrative Agent in connection with
the preparation, execution and delivery of this Agreement and any other
documentation contemplated hereby (whether or not this Agreement becomes
effective or the transactions contemplated hereby are consummated and whether or
not a Default has occurred or is continuing), including, but not limited to, the
reasonable fees and disbursements of Kaye Scholer LLP, counsel to the
Administrative Agent.

SECTION 6. Ratification.

(a) Except as herein agreed, the Credit Agreement and the other Loan Documents
remain in full force and effect and are hereby ratified and affirmed by the Loan
Parties. Each of the Loan Parties hereby (i) confirms and agrees that the
Borrower is truly and justly indebted to the Administrative Agent and the
Lenders in the aggregate amount of the Obligations without defense, counterclaim
or offset of any kind whatsoever, and (ii) reaffirms and admits the validity and
enforceability of the Credit Agreement and the other Loan Documents.

(b) This Agreement shall be limited precisely as written and, except as
expressly provided herein, shall not be deemed (i) to be a consent granted
pursuant to, or a waiver, modification or forbearance of, any term or condition
of the Credit Agreement or any of the instruments or agreements referred to
therein or a waiver of any Default under the Credit Agreement, whether or not
known to the Administrative Agent or any of the Lenders, or (ii) to prejudice
any right or remedy which the Administrative Agent or any of the Lenders may now
have or have in the future against any Person under or in connection with the
Credit Agreement, any of the instruments or agreements referred to therein or
any of the transactions contemplated thereby.

 

2



--------------------------------------------------------------------------------

SECTION 7. Waivers; Amendments. Neither this Agreement, nor any provision
hereof, may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Administrative Agent and the Required
Lenders.

SECTION 8. References. All references to the “Credit Agreement”, “thereunder”,
“thereof” or words of like import in the Credit Agreement or any other Loan
Document and the other documents and instruments delivered pursuant to or in
connection therewith shall mean and be a reference to the Credit Agreement as
modified hereby and as each may in the future be amended, restated, supplemented
or modified from time to time.

SECTION 9. Counterparts. This Agreement may be executed by the parties hereto
individually or in combination, in one or more counterparts, each of which shall
be an original and all of which shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page by telecopier or
electronic mail (in a .pdf format) shall be effective as delivery of a manually
executed counterpart.

SECTION 10. Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

SECTION 11. Severability. If any provision of this Agreement shall be held
invalid or unenforceable in whole or in part in any jurisdiction, such provision
shall, as to such jurisdiction, be ineffective to the extent of such invalidity
or enforceability without in any manner affecting the validity or enforceability
of such provision in any other jurisdiction or the remaining provisions of this
Agreement in any jurisdiction.

SECTION 12. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 13. Loan Document. The Loan Parties acknowledge and agree that this
Agreement constitutes a Loan Document and that the failure of any of the Loan
Parties to comply with the provisions of this Agreement shall constitute an
Event of Default.

SECTION 14. Headings. Section headings in this Agreement are included for
convenience of reference only and are not to affect the construction of, or to
be taken into consideration in interpreting, this Agreement.

[The remainder of this page left blank intentionally]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Loan Parties, the Administrative Agent and the Lenders
have caused this Agreement to be duly executed by their respective authorized
officers as of the day and year first above written.

BORROWER:

 

LANDMARK APARTMENT TRUST OF
AMERICA HOLDINGS, LP

By:

  Landmark Apartment Trust of America,
Inc., its general partner   By:  

/s/ Stanley J. Olander, Jr.

  Name:   Stanley J. Olander, Jr.   Title:   Chief Executive Officer

GUARANTORS:

 

LANDMARK APARTMENT TRUST OF
AMERICA, INC. By:  

/s/ Stanley J. Olander, Jr.

Name:   Stanley J. Olander, Jr. Title:   Chief Executive Officer

 

LANDMARK AT HERITAGE FIELDS, LLC

By:   Landmark Apartment Trust of America
Holdings, LP, its manager   By:   Landmark Apartment Trust of
America, Inc., its general partner     By:  

/s/ Stanley J. Olander, Jr.

    Name:   Stanley J. Olander, Jr.     Title:   Chief Executive Officer

[Signature page to Sixth Amendment to LATA Credit Agreement]



--------------------------------------------------------------------------------

LANDMARK AT RIDGEWOOD PRESERVE,

LLC

By:

  Landmark Apartment Trust of America   Holdings, LP, its manager     By:  
Landmark Apartment Trust of       America, Inc., its general partner       By:  

/s/ Stanley J. Olander, Jr.

      Name:   Stanley J. Olander, Jr.       Title:   Chief Executive Officer

 

BAYMEADOWS PARTNERS, LLC

By:

  Landmark Apartment Trust of America   Holdings, LP, its manager     By:  
Landmark Apartment Trust of       America, Inc., its general partner       By:  

/s/ Stanley J. Olander, Jr.

      Name:   Stanley J. Olander, Jr.       Title:   Chief Executive Officer

 

G&E APARTMENT REIT KEDRON VILLAGE,

LLC

By:

  Landmark Apartment Trust of America   Holdings, LP, its manager     By:  
Landmark Apartment Trust of       America, Inc., its general partner       By:  

/s/ Stanley J. Olander, Jr.

      Name:   Stanley J. Olander, Jr.       Title:   Chief Executive Officer

[Signature page to Sixth Amendment to LATA Credit Agreement]



--------------------------------------------------------------------------------

BEAR CREEK PARTNERS, LLC

By:

  Landmark Apartment Trust of America   Holdings, LP, its manager     By:  
Landmark Apartment Trust of       America, Inc., its general partner       By:  

/s/ Stanley J. Olander, Jr.

      Name:   Stanley J. Olander, Jr.       Title:   Chief Executive Officer

 

BEDFORD PARTNERS, LLC

By:

  Landmark Apartment Trust of America   Holdings, LP, its manager     By:  
Landmark Apartment Trust of       America, Inc., its general partner       By:  

/s/ Stanley J. Olander, Jr.

      Name:   Stanley J. Olander, Jr.       Title:   Chief Executive Officer

 

COTTONWOOD PARTNERS, LLC

By:

  Landmark Apartment Trust of America   Holdings, LP, its manager     By:  
Landmark Apartment Trust of       America, Inc., its general partner       By:  

/s/ Stanley J. Olander, Jr.

      Name:   Stanley J. Olander, Jr.       Title:   Chief Executive Officer

[Signature page to Sixth Amendment to LATA Credit Agreement]



--------------------------------------------------------------------------------

PEAR RIDGE PARTNERS, LLC By:   Landmark Apartment Trust of America Holdings, LP,
its manager   By:  

Landmark Apartment Trust of

America, Inc., its general partner

    By:  

/s/ Stanley J. Olander, Jr.

    Name:   Stanley J. Olander, Jr.     Title:   Chief Executive Officer

 

RIVERVIEW PARTNERS SC, LLC By:   Landmark Apartment Trust of America Holdings,
LP, its manager   By:  

Landmark Apartment Trust of

America, Inc., its general partner

    By:  

/s/ Stanley J. Olander, Jr.

    Name:   Stanley J. Olander, Jr.     Title:   Chief Executive Officer

 

HAMPTON RIDGE PARTNERS, LLC By:   Landmark Apartment Trust of America Holdings,
LP, its manager   By:  

Landmark Apartment Trust of

America, Inc., its general partner

    By:  

/s/ Stanley J. Olander, Jr.

    Name:   Stanley J. Olander, Jr.     Title:   Chief Executive Officer

[Signature page to Sixth Amendment to LATA Credit Agreement]



--------------------------------------------------------------------------------

CROWN RIDGE PARTNERS, LLC By:   Landmark Apartment Trust of America Holdings,
LP, its manager   By:   Landmark Apartment Trust of
America, Inc., its general partner     By:  

/s/ Stanley J. Olander, Jr.

    Name:   Stanley J. Olander, Jr.     Title:   Chief Executive Officer

 

LANDMARK AT COLLIN CREEK, LLC By:   Landmark Apartment Trust of America
Holdings, LP, its manager   By:   Landmark Apartment Trust of
America, Inc., its general partner     By:  

/s/ Stanley J. Olander, Jr.

    Name:   Stanley J. Olander, Jr.     Title:   Chief Executive Officer

 

LANDMARK AT BELLA VISTA, L.P. By:   Landmark at Bella Vista GP, LLC, its
general partner   By:   Landmark Apartment Trust of
America Holdings, LP, its manager     By:   Landmark Apartment Trust
of America, Inc., its general
partner       By:  

/s/ Stanley J. Olander, Jr.

      Name:   Stanley J. Olander, Jr.       Title:   Chief Executive Officer

[Signature page to Sixth Amendment to LATA Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Simon Stephens

Name:   Simon Stephens Title:   Assistant Vice President

[Signature page to Sixth Amendment to LATA Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

/s/ Simon Stephens

Name:   Simon Stephens Title:   Assistant Vice President

[Signature page to Sixth Amendment to LATA Credit Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A., as a lender By:  

/s/ John C. Rowland

Name:   John C. Rowland Title:   Vice President

[Signature page to Sixth Amendment to LATA Credit Agreement]